DETAILED ACTION
This action is responsive to communications filed 09 September 2022.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 September 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US-20210136177-A1) hereinafter Hall in view of Cholas et al. (US-20190349628-A1) hereinafter Cholas.
Regarding claim 10, Hall discloses:
A device for managing capabilities of a network ([0059] edge enabler server receives various resource parameters from edge application servers that may indicate compute capabilities available on edge application servers)), the device comprising: 
at least one memory configured to store program code ([0139] memory); and 
at least one processor configured to read the program code and operate as instructed by the program code ([0139] processor, e.g. for executing steps), the program code including: 
first receiving code configured to cause the at least one processor to receive a capability request for capabilities of an edge data network (EDN) ([0059] edge enabler server may provision configuration information and resource parameters to UEs [0075] e.g. responsive to a request message sent from edge enabler client for available edge application servers that may include parameters, so that edge enabler server sends a response message that include edge application server parameters that further define capabilities of each edge application server); 
determining code configured to cause the at least one processor to determine the capabilities of the EDN ([0075] edge enabler server sends a response message that include edge application server parameters that further define (i.e. determine) capabilities of each edge application server); 
first transmitting code configured to cause the at least one processor to transmit a capability response based on the determined capabilities ([0075] sends a response message that include edge application server parameters that further define capabilities of each edge application server); 
second receiving code configured to cause the at least one processor to receive a processing workflow request based on the capability response ([0077-78] edge enabler client selects edge application server (i.e. requests application server to establish a connection and exchange application data traffic) and establishes a connection and exchanges application data traffic); 
establishing code configured to cause the at least one processor to establish a session according to the processing workflow request ([0077-0078] edge enabler client selects edge application server and establishes a connection and exchanges application data traffic).  
Hall does not explicitly disclose:
a media streaming network;
a capability request for media streaming capabilities of the EDN, wherein the media streaming capabilities relate to at least one from among media content transcoding, content protection, advertisement insertion, and closed captioning;
determine the media streaming capabilities of the EDN;
transmit a capability response based on the determined media streaming capabilities;
receive a media processing workflow request based on the capability response;
establish a media streaming session according to the media processing workflow request;
streaming code configured to cause the at least one processor to stream media content based on the media streaming session.
However, Cholas discloses:
a media streaming network ([FIG. 1] network comprising content source to be delivered to CPEs, e.g. customer premises equipment);
a capability request for media streaming capabilities of the EDN ([0156] query other devices for their security capabilities, e.g. protected content, in sharing/transferring protected content (i.e. streaming of a EDN)), wherein the media streaming capabilities relate to at least one from among media content transcoding ([0157] message exchanges between the server and renderer identify and validate each entity and its security package or framework capabilities, as well as other capabilities, e.g. presence of appropriate codec, algorithm, etc.), content protection ([0156] allows premises devices to advertise their security capabilities relating to, e.g. protected content, and query other devices for their security capabilities (i.e. request)), advertisement insertion, and closed captioning;
determine the media streaming capabilities of the EDN ([0157] identify (i.e. determine) each entity and its security package or framework capabilities, as well as other capabilities that may be necessary to effect the exchange and use of the protected content, data, or application);
transmit a capability response based on the determined media streaming capabilities ([0157] message exchange (i.e. transmitting and/or receiving) between the server and renderer identify and validate each entity and its security package or framework capabilities as well as other capabilities (i.e. responding via message exchange of validated capabilities, such as in [0156] querying security capabilities, e.g. in response to query, advertise (or respond to) a query for security capabilities));
receive a media processing workflow request based on the capability response ([0157-0159] exchange and use of the protected content, data, or application, e.g. content/data/application exchange being seamless; content streaming or transfer, wherein in one example any device behind a PSG may access content (i.e. content access, accessing a stream, a media processing workflow, such as related to presence of an appropriate codec, algorithm, etc.; e.g. wherein codecs are related to media processes such as encoding, transcoding, decoding, etc.), see also [0118] data/application origination point comprises any medium to be transferred to a distribution server, where such transference may be initiated upon receipt of a request packet, etc. [0206] PSG can act as a source or sink peer within a network, e.g. permit bandwidth consumption to be pushed out to the edge of the network and client can request portions of this content from peer devices on the network that have the requisite content);
establish a media streaming session according to the media processing workflow request ([0156] provide a mechanism for devices connected to a premises network to exchange information, and ultimate share or transfer protected content, e.g. audiovisual or multimedia content (i.e. media streaming session required to be established, e.g. devices connected to premises network to share/transfer content));
streaming code configured to cause the at least one processor to stream media content based on the media streaming session ([0156] share or transfer protected content, e.g. via mechanism for devices connected to premises network to exchange information).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Cholas to have incorporated a content delivery scheme within an edge network for computing based on capabilities of edge servers, such as content distribution, wherein a request/response schema for media streaming capabilities of the edge network for establishing a session for streaming media content would be obtained in view of an edge network that comprises a request/response schema for computing capabilities of the edge network. One of ordinary skill in the art would have been motivated to do so to improve apparatuses and methods for premises content signaling and content delivery, such as by obtaining security capabilities, framework capabilities, or other capabilities, e.g. for discovery of service/media capabilities of a system in a network, further where bandwidth consumption is pushed out to the edge of the network (Cholas,  [0023] [0156-0157] [0206]). A combination of Hall with Cholas would have incorporated additional computational capabilities into the edge data networks described where content delivery processes and capabilities are discovered, such as relating to content protection and/or transcoding.
Regarding claim 11, Hall-Cholas disclose: 
The device of claim 10, set forth above, wherein 
Hall discloses:
the capabilities relate to at least one of available hardware resources ([0066] CPU, GPU, memory, storage, etc.), environmental characteristics of the EDN, a current throughput of an edge server associated with the EDN ([0075] estimated achievable connection bandwidth, e.g. kBps), and a current delay range of the edge server ([0075] latency).  
Hall does not explicitly disclose:
media streaming capabilities.
However, Cholas discloses:
media streaming capabilities ([0157] message exchange (i.e. transmitting and/or receiving) between the server and renderer identify and validate each entity and its security package or framework capabilities as well as other capabilities (i.e. responding via message exchange of validated capabilities, such as in [0156] querying security capabilities, e.g. in response to query, advertise (or respond to) a query for security capabilities));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Cholas to have incorporated a content delivery scheme within an edge network for computing based on capabilities of edge servers, such as content distribution, wherein a request/response schema for media streaming capabilities of the edge network for establishing a session for streaming media content would be obtained in view of an edge network that comprises a request/response schema for computing capabilities of the edge network. One of ordinary skill in the art would have been motivated to do so to improve apparatuses and methods for premises content signaling and content delivery, such as by obtaining security capabilities, framework capabilities, or other capabilities, e.g. for discovery of service/media capabilities of a system in a network, further where bandwidth consumption is pushed out to the edge of the network (Cholas,  [0023] [0156-0157] [0206]). A combination of Hall with Cholas would have incorporated additional computational capabilities into the edge data networks described where content delivery processes and capabilities are discovered, such as relating to content protection and/or transcoding.
Regarding claim 14, Hall-Cholas disclose:
The device of claim 10, set forth above, wherein 
Hall discloses:
the capability request is received by an edge configuration server (ECS) from application provider (AP) ([0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)).  
Hall does not explicitly disclose:
the capability request is received from media streaming application provider (AP).
However, Cholas discloses:
the capability request is received from media streaming application provider (AP) ([0098] “server” refers to any computerized component, system, or entity, adaptive to provide applications (i.e. application provider), etc. [0157] “server” CPE, e.g. message exchanges between the server and renderer identify and validate each entity and its security package or framework capabilities, as well as other capabilities, see also [0156] query other devices for their security capabilities, e.g. for sharing/transfer of content).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Cholas to have incorporated a content delivery scheme within an edge network for computing based on capabilities of edge servers, such as content distribution, wherein a request/response schema for media streaming capabilities of the edge network for establishing a session for streaming media content would be obtained in view of an edge network that comprises a request/response schema for computing capabilities of the edge network. One of ordinary skill in the art would have been motivated to do so to improve apparatuses and methods for premises content signaling and content delivery, such as by obtaining security capabilities, framework capabilities, or other capabilities, e.g. for discovery of service/media capabilities of a system in a network, further where bandwidth consumption is pushed out to the edge of the network (Cholas,  [0023] [0156-0157] [0206]). A combination of Hall with Cholas would have incorporated additional computational capabilities into the edge data networks described where content delivery processes and capabilities are discovered, such as relating to content protection and/or transcoding.
Regarding claim 15, Hall-Cholas disclose:
The device of claim 14, set forth above, wherein 
Hall discloses:
the determining of the capabilities ([0075] edge enabler server sends a response message that include edge application server parameters that further define (i.e. determine) capabilities of each edge application server) comprises: 
55second transmitting code configured to cause the at least one processor to transmit, from the ECS to the AP ([0063] edge data network configuration server provides an interface between multiple edge data networks and UEs [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)), a list of a plurality of edge enabler servers (EES) ([0063] may provision configuration information of edge enabler server to edge enabler client [0072] e.g. multiple edge enabler servers); 
fourth receiving code configured to cause the at least one processor to receive, by the ECS from the AP, a registration request for an EES from among the plurality of EESs ([0069] edge enabler server may use EDGE-6 to register information associated with edge enabler server with edge data network configuration server [0063] edge data network configuration server may provision configuration information of edge enabler server to edge enabler client [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)); and 
third transmitting code configured to cause the at least one processor to transmit, from the EES to the AP, a list of a plurality of edge application servers (EAS) including the capabilities ([0059] edge enabler server may provision configuration information and resource parameters to UEs and facilitating discovery of edge application servers by UEs [0077] to select one of edge application servers based on capabilities from available edge application servers (i.e. multiple, a list) [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)).  
Hall does not explicitly disclose:
the determining of the media streaming capabilities comprises:
third transmitting code configured to cause the at least one processor to transmit the media streaming capabilities.
However, Cholas discloses:
the determining of the media streaming capabilities ([0157] identify (i.e. determine) each entity and its security package or framework capabilities, as well as other capabilities that may be necessary to effect the exchange and use of the protected content, data, or application) comprises:
third transmitting code configured to cause the at least one processor to transmit the media streaming capabilities ([0157] message exchange (i.e. transmitting and/or receiving) between the server and renderer identify and validate each entity and its security package or framework capabilities as well as other capabilities (i.e. responding via message exchange of validated capabilities, such as in [0156] querying security capabilities, e.g. in response to query, advertise (or respond to) a query for security capabilities, wherein to respond requires receiving a message to respond to, such as capabilities)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Cholas to have incorporated a content delivery scheme within an edge network for computing based on capabilities of edge servers, such as content distribution, wherein a request/response schema for media streaming capabilities of the edge network for establishing a session for streaming media content would be obtained in view of an edge network that comprises a request/response schema for computing capabilities of the edge network. One of ordinary skill in the art would have been motivated to do so to improve apparatuses and methods for premises content signaling and content delivery, such as by obtaining security capabilities, framework capabilities, or other capabilities, e.g. for discovery of service/media capabilities of a system in a network, further where bandwidth consumption is pushed out to the edge of the network (Cholas,  [0023] [0156-0157] [0206]). A combination of Hall with Cholas would have incorporated additional computational capabilities into the edge data networks described where content delivery processes and capabilities are discovered, such as relating to content protection and/or transcoding.
Regarding claim 16, Hall-Cholas disclose: 
The device of claim 15, set forth above, wherein 
Hall discloses:
the processing workflow request is transmitted from the AP to an EAS from among the plurality of EASs based on the list of the plurality of EASs  ([0077] edge enabler client selects (i.e. from response set forth above) edge application server and establishes a connection and exchanges application data traffic).  
Hall does not explicitly disclose:
the media processing workflow request is transmitted from the AP to an EAS.
However, Cholas discloses:
the media processing workflow request is transmitted from the AP to an EAS ([0157-0159] exchange and use of the protected content, data, or application, e.g. content/data/application exchange being seamless; content streaming or transfer, wherein in one example any device behind a PSG may access content (i.e. content access, accessing a stream, a media processing workflow, such as related to presence of an appropriate codec, algorithm, etc.; e.g. wherein codecs are related to media processes such as encoding, transcoding, decoding, etc.), e.g. premises equipment “server”, see also [0098] “server” refers to any computerized component, system, or entity, adaptive to provide applications (i.e. application provider), etc. [0118] data/application origination point comprises any medium to be transferred to a distribution server, where such transference may be initiated upon receipt of a request packet, etc. [0206] PSG can act as a source or sink peer within a network, e.g. permit bandwidth consumption to be pushed out to the edge of the network and client can request portions of this content from peer devices on the network that have the requisite content).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Cholas to have incorporated a content delivery scheme within an edge network for computing based on capabilities of edge servers, such as content distribution, wherein a request/response schema for media streaming capabilities of the edge network for establishing a session for streaming media content would be obtained in view of an edge network that comprises a request/response schema for computing capabilities of the edge network. One of ordinary skill in the art would have been motivated to do so to improve apparatuses and methods for premises content signaling and content delivery, such as by obtaining security capabilities, framework capabilities, or other capabilities, e.g. for discovery of service/media capabilities of a system in a network, further where bandwidth consumption is pushed out to the edge of the network (Cholas,  [0023] [0156-0157] [0206]). A combination of Hall with Cholas would have incorporated additional computational capabilities into the edge data networks described where content delivery processes and capabilities are discovered, such as relating to content protection and/or transcoding.
Regarding claim 17, Hall-Cholas disclose: 
The device of claim 15, set forth above, wherein 
Hall discloses:
the list of the plurality of EASs is transmitted to the AP through an edge discovery function (EDF) ([0059] edge enabler server may provision configuration information and resource parameters to UEs and facilitating discovery of edge application servers by UEs (i.e. edge discovery function) [0077] to select one of edge application servers based on capabilities from available edge application servers (i.e. multiple, a list) [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)).  
Regarding claim 18, Hall-Cholas disclose: 
The device of claim 17, set forth above, wherein 
Hall discloses:
the EDF is included in the AP ([0062] edge enabler client may discover one of edge application servers [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)).
Regarding claims 1-2, 5-9 and 19-20, they do not further define nor teach over the limitations of claims 10-11 and 14-18, therefore, claims 1-2, 5-9 and 19-20 are rejected for at least the same reasons set forth above as in claims 10-11 and 14-18.
Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall-Cholas in view of PALANIAPPAN et al. (US-20190373443-A1) hereinafter Palaniappan.
Regarding claim 12, Hall-Cholas disclose: 
The device of claim 10, set forth above, wherein 
Hall discloses:
the first receiving code further comprises third receiving code configured to cause the at least one processor to receive, by an edge application server (EAS) ([0062] edge enabler client may discover one of edge application servers [0073] discover resources that are available on the edge application servers, e.g. whether resources meet requirements of application client and which edge application servers are available (i.e. client discovers EAS; i.e. discovery function from client to EAS)), a first capability request from a handler of a client device ([0059] edge enabler server may provision configuration information and resource parameters to UEs [0062] edge enabler client may discover one of edge application servers [0075] e.g. responsive to a request message sent from edge enabler client (i.e. handler of a client device) for available edge application servers that may include parameters, so that edge enabler server sends a response message that include edge application server parameters that further define capabilities of each edge application server), and 
Hall does not explicitly disclose:
a first capability request from a media streaming handler of a client device,
wherein the determining code further comprises second transmitting code configured to cause the at least one processor to transmit, by the EAS, a second capability request to at least one of a media streaming application function or a media streaming application server included in the EAS.  
However, Cholas discloses:
a first capability request from a media streaming handler of a client device ([0157] “renderer” CPE, e.g. message exchanges between the server and renderer identify and validate each entity and its security package or framework capabilities, as well as other capabilities, see also [0156] query other devices for their security capabilities, e.g. for sharing/transfer of content).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Cholas to have incorporated a content delivery scheme within an edge network for computing based on capabilities of edge servers, such as content distribution, wherein a request/response schema for media streaming capabilities of the edge network for establishing a session for streaming media content would be obtained in view of an edge network that comprises a request/response schema for computing capabilities of the edge network. One of ordinary skill in the art would have been motivated to do so to improve apparatuses and methods for premises content signaling and content delivery, such as by obtaining security capabilities, framework capabilities, or other capabilities, e.g. for discovery of service/media capabilities of a system in a network, further where bandwidth consumption is pushed out to the edge of the network (Cholas,  [0023] [0156-0157] [0206]). A combination of Hall with Cholas would have incorporated additional computational capabilities into the edge data networks described where content delivery processes and capabilities are discovered, such as relating to content protection and/or transcoding.
Hall-Cholas do not explicitly disclose:
wherein the determining code further comprises second transmitting code configured to cause the at least one processor to transmit, by the EAS, a second capability request to at least one of a media streaming application function or a media streaming application server included in the EAS.
However, Palaniappan discloses:
wherein the determining code further comprises second transmitting code configured to cause the at least one processor to transmit, by the EAS ([FIG. 1B] cloud server 116 comprising edge servers 106a-106n [0048] supporting services where some services support by the cloud server may be supported by the edge server), a second capability request to at least one of a media streaming application function or a media streaming application server included in the EAS ([0099] cloud server analyzes parameters received from the enablement module and determine the application from the one or more applications for the services, e.g. to recommend the determined application [0052] if an edge server provider does not follow ETSI standards, then the cloud server can also provide recommendations [0047] e.g. video streaming related application).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall-Cholas in view of Palaniappan to have sent a capability request to at least one of a media streaming application server included in the EAS. One of ordinary skill in the art would have been motivated to do so to place at least one edge server in proximity to any one of the base stations in communication with the UE for low latency communications and application content offloading, e.g. video streaming related applications (Palaniappan, [0047]).
Regarding claim 3, it does not further define nor teach over the limitations of claim 12, therefore, claim 3 is rejected for at least the same reasons set forth above as in claim 12.
Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall-Cholas-Palaniappan in view of Li et al. (US-20210219268-A1) hereinafter Li.
Regarding claim 13, Hall-Cholas-Palaniappan disclose: 
The device of claim 12, set forth above, wherein 
Hall-Cholas do not explicitly disclose:
the first capability request is transmitted using an edge application programming interface (API), and the second capability request is transmitted using a media streaming API.  
However, Palaniappan discloses:
the first capability request is transmitted using an edge application programming interface (API) ([0053] UE may determine available services running on the edge server using a well-defined Application Programming Interface (API)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall-Cholas in view of Palaniappan to have transmitted a capability request via an API. One of ordinary skill in the art would have been motivated to do so to have a UE determine available services running on the edge server using an API (Palaniappan, [0053]).
Hall-Cholas-Palaniappan do not explicitly disclose:
the second capability request is transmitted using a media streaming API.
However, Li discloses:
the second capability request is transmitted using a media streaming API ([0089] NEF ([0079] network exposure function) exposes capabilities and services in the 5G core network to Application Functions via API interface [0042] e.g. video streaming).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall-Cholas-Palaniappan in view of Li to have transmitted a capability request using a media streaming API. One of ordinary skill in the art would have been motivated to do so to expose capabilities and services in the 5G core network to Application Functions via API (Li, [0089]).
Regarding claim 4, it does not further define nor teach over the limitations of claim 13, therefore, claim 4 is rejected for at least the same reasons set forth above as in claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
"3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; 5G Media Streaming (5GMS); General description and architecture (Release 16)", 3GPP TS 26.501 V16.3.1, March 2020, 63 pages;
"3rd Generation Partnership project; Technical Specification Group Services and System Aspects; Architecture for enabling Edge Applications; (Release 17)", 3GPP TS 23.558 V0.2.0, April 2020, 55 pages;
Cholas et al. (US-20080112405-A1) METHODS AND APPARATUS FOR PREMISES CONTENT DISTRIBUTION;
Payette et al. (US-20140372591-A1) SYSTEMS FOR MEDIA POLICY DECISION AND CONTROL AND METHODS FOR USE THEREWITH;
Lajoie et al. (US-20110107379-A1) METHODS AND APPARATUS FOR PACKETIZED CONTENT DELIVERY OVER A CONTENT DELIVERY NETWORK;
Patel et al. (US-20110090898-A1) METHOHDS AND APPARATUS FOR ENABLING MEDIA FUNCTIONALITY IN A CONTENT-BASED NETWORK;
Kondur et al. (US-8806031-B1) SYSTEMS AND METHODS FOR AUTOMATICALLY DETECTING NETWORK ELEMENTS;
SHINDE et al. (US-20190098091-A1) EDGE SIDE DYNAMIC RESPONSE WITH CONTEXT PROPAGATION FOR IOT;
HONG (US-20200137642-A1) METHOD FOR IMPLEMENTING EDGE COMPUTING OF NETWORK AND DECIVE THEREOF;
Casey et al. (US-20210136178-A1) PREDICTIVE RESOURCE ALLOCATION IN AN EDGE COMPUTING NETWORK UTILIZING GEOLOCATION FOR ORCHESTRATON;
YOON et al. (US-20210243264-A1) METHOD AND APPARATUS FOR PROVIDING EDGE COMPUTING SERVICES.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453